Title: [Diary entry: 17 May 1786]
From: Washington, George
To: 

Wednesday 17th. Thermometer at 62 in the Morning—63 at Noon and 56 at Night. Morning calm, warm and pleasant. Between 10 and 12 Clouds arose, and showers fell around us, but none here. Between one & 2 Oclock the Wind came out hard at No. West and turned cold—after which it moderated, and shifted to the Eastward; but still continued cold. At home all day; writing the best part of it. Began where Oats had been sowed in the Neck, and the grd. had got hard bound, and the clover seed unable to penetrate the earth and to vegitate to harrow and roll it, to see if the Clover & Oats both, would not be benefitted thereby.